Opinion by
Lawrence, J.
The court found that the money boxes and savings boxes in question are similar to those in Abstract 38680 and that the brass base shells are similar to those in New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607), the records in which cases were incorporated herein. In accordance therewith the money boxes and savings boxes were held dutiable as household utensils at 40 percent under paragraph 339 and the brass base shells as articles having as an essential feature an electrical element or device, such as signs, at 35 percent under paragraph 353. Those claims were therefore sustained.